Title: To John Adams from Daniel Webster, 26 June 1823
From: Webster, Daniel
To: Adams, John


				
					Sir,
					Boston June 26.—
				
				Genl. Iredell, of North Carolina, son of the late Judge Iredell,  & Mr. Hitchcock, son of the late Judge Hitchcock of Vermont, & now Attorney Genl. of Alibama, are desirous of calling to pay you their respects. They are Gentlemen of much respectability; & I regret that I am not able to have the pleasure of attending them to Quincy.I pray you to allow me to add an expression of the great veneration & regard, with which I am / Your Obt. servant
				
					Danl. Webster
				
				
			